DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of  Single disclosed Specie as a Method for making polylactone polymer in presence of organic solvent, lithium alkoxide catalyst / initiator and in about 0.5 to about 3 equivalents of CO2 ( carbon dioxide) in the reply filed on February 23, 2022 is acknowledged. Applicant's indicated that elected Specie read on Claims 1-2, 4 and 12 and that Claims 3, 5-11 and 13-15 have been withdrawn.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Upon consideration of available Prior art, Examiner concluded that subject matter of Applicant's Claim 4 is allowable. 
3.1.	In this respect note that process of cyclic ester ring opening polymerization in organic solvents in presence of Lithium alkoxide initiator is known – see for example, J. E. Kasperczyk: "Microstructure Analysis of Poly(lactic acid) Obtained by Lithium tert-Butoxide as Initiator" – reference of Record. Same is applicable to process of ring opening polymerization of cyclic esters in super critical Carbon Dioxide – see for example Nemoto et al ( US 2014/0213754) or  Stassin et al "  Ring-Opening Polymerization of ε-Caprolactone in Supercritical Carbon Dioxide" –( reference cited by Examiner ) or Blakey et al: "Controlled polymerization of lactide using an organo-catalyst in supercritical carbon dioxide" – reference of Record. However, no Prior art of Record disclose, teach or even fairly suggests Process of ROP ( ring opening polymerization) of Cyclic esters in presence of Lithium alkoxide initiator in organic solvent and specific amount of CO2 relative to the initiator. 
3.2.	Therefore, in view of the amendment to Claim 1 by incorporation of the limitations of Claim 4 ( see Examiner's amendment below) , Claims 1-2 and 5-15 are allowed.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Armitage  on May 9, 2022 ( see Interview summary attached).
5.	The application has been amended as follows: 
a)	Cancel Claim 3 and 4. 
 b)	Amend  Claim 1 as shown below:  
A method of making a polyester compound, comprising: adding an initiator and a non-coordinating solvent to a reaction medium, wherein the initiator is a lithium alkoxide;
charging the reaction medium with about 0.5 to about 3 equivalents of carbon dioxide relative to the initiator  
c)	Rejoin previously withdrawn Claims  5-11 and 13-15.
d) 	Replace Abstract filed on June 17, 2019 as shown below:
" A method of making a polyester compound, comprising:
adding an initiator and a non-coordinating solvent to a reaction medium, wherein the initiator is a lithium alkoxide; charging the reaction medium with an amount of carbon dioxide to suppress transesterification reactions; and adding a cyclic ester compound to the reaction medium, wherein the cyclic ester compound is polymerized to form the polyester compound."

Election/Restrictions
6.	Claim 1 is  allowable. The restriction requirement  as set forth in the Office action mailed on January 5, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 5-11 and 13-15 are no longer withdrawn from consideration because the claims required all the limitations of an allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765